In an action by a wife for separation, her husband interposed five counterclaims for separation and custody. Judgment was entered after trial, which, inter alia, dismissed the complaint, granted the husband a separation on the second counterclaim and awarded custody of an infant daughter to the wife and custody of two infant sons to the husband. Each party appeals from those portions of the judgment which are in favor of the other. Judgment unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ. [See post, p. 721.]